     Case 3:18-cv-01110-WQH-AGS Document 59-5 Filed 04/06/20 PageID.656 Page 1 of 4


 1    Mark E. Merin (State Bar No. 043849)
      Paul H. Masuhara (State Bar No. 289805)
 2    LAW OFFICE OF MARK E. MERIN
      1010 F Street, Suite 300
 3    Sacramento, California 95814
 4    Telephone: (916) 443-6911
      Facsimile: (916) 447-8336
 5    E-Mail:     mark@markmerin.com
                  paul@markmerin.com
 6
         Attorneys for Plaintiffs
 7
         RONNIE L. MOODY, GARY T. DEANS,
 8       BILLY R. WILLIAMS, and DONNEL E. JONES
 9
10                                 UNITED STATES DISTRICT COURT
11                               SOUTHERN DISTRICT OF CALIFORNIA
12
13 RONNIE L. MOODY, et al.,                                    Case No. 3:18-cv-01110-WQH-AGS
14              Plaintiffs,
                                                               PLAINTIFFS’ RESPONSE AND
15 vs.                                                         OBJECTION TO DEFENDANTS’
                                                               REQUEST FOR JUDICIAL NOTICE
16 CALIFORNIA DEPARTMENT OF
   CORRECTIONS AND REHABILITATION,
17
   et al.,
18              Defendants.
19
20                                        I.       INTRODUCTION
21          Plaintiffs Gary T. Deans and Donnel E. Jones (collectively, “Plaintiffs”) submit
22    the following response and objection to Defendants California Department of
23    Corrections and Rehabilitation (“CDCR”), Daniel Paramo/Marcus Pollard, J. McGee, J.
24    Salazar, D. Ramos, J. Herrera, W. Edrozo, E. Cruz, J. Duran, and I. Bravo’s
25    (collectively, “Defendants”) request for judicial notice in support of the Fed. R. Civ. P.
26    56(c) motion for summary judgment (ECF Nos. 56-8 [RJN] & 56-9 [Exhibit]).
27                         II.      STATEMENT OF RELEVANT FACTS
28          Generally, this action arises out of an incident occurring on July 17, 2017, at the

                                                           1
         PLAINTIFFS’ RESPONSE AND OBJECTION TO DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
           Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
     Case 3:18-cv-01110-WQH-AGS Document 59-5 Filed 04/06/20 PageID.657 Page 2 of 4


 1    Richard J. Donovan Correctional Facility (“RJDCF”) located in San Diego, California.
 2          On May 31, 2018, Plaintiffs Ronnie L. Moody, Gary T. Deans, Billy R. Williams,
 3    and Donnel E. Jones filed the Complaint initiating this action. (ECF No. 1 [Compl.].)
 4          On September 26, 2019, Plaintiffs filed the currently-operative First Amended
 5    Complaint. (ECF No. 48 [FAC].)
 6          On March 9, 2020, Defendants filed the instant Fed. R. Civ. P. 56(c) motion for
 7    summary judgment, seeking dismissal of the following claims: (1) Plaintiff Jones’s
 8    “First, Third, and Sixth Claims” for declaratory/injunctive relief alleged against
 9    Defendant Paramo/Pollard; (2) Plaintiff Jones’s “Second Claim” for alleged retaliation;
10    and (3) Plaintiffs Deans and Jones’s “Third Claim” for alleged conspiracy. (ECF No. 56
11    [MSJ].) Defendants also filed a request for judicial notice in supporting of the motion,
12    seeking to introduce a copy of a “Felony Abstract of Judgment for Ronnie Moody for
13    Assault with a Deadly Weapon by Prisoner, dated February 6, 2018.” (ECF Nos. 56-8
14    [RJN] & 56-9 [Exhibit]).
15                             III.       RESPONSE AND OBJECTION
16          Plaintiffs object to Defendants’ request for judicial notice (ECF Nos. 56-8 [RJN]
17    & 56-9 [Exhibit]), on the basis that the document to be noticed is irrelevant to the
18    Court’s consideration or analysis of the instant motion for summary judgment.
19                                         IV.        ARGUMENT
20          A court may take judicial notice of facts that “can be accurately and readily
21    determined from sources whose accuracy cannot reasonably be questioned.” Fed. R.
22    Evid. 201(b)(2). For example, a court may take judicial notice of “matters of public
23    record.” Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001). Plaintiffs do not
24    dispute that the document Defendants have offered for judicial notice—i.e., a copy of a
25    “Felony Abstract of Judgment for Ronnie Moody for Assault with a Deadly Weapon by
26    Prisoner, dated February 6, 2018.” (ECF Nos. 56-8 [RJN] & 56-9 [Exhibit])—is a
27    “matter of public record.”
28          However, the fact that the character of a document is subject to judicial notice,

                                                           2
         PLAINTIFFS’ RESPONSE AND OBJECTION TO DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
           Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
     Case 3:18-cv-01110-WQH-AGS Document 59-5 Filed 04/06/20 PageID.658 Page 3 of 4


 1    standing alone, does not obligate a court to take judicial notice. A court should decline
 2    to take judicial notice of matters which are “not relevant to the resolution” of the issue
 3    for which they are offered. See, e.g., Santa Monica Food Not Bombs v. City of Santa
 4    Monica, 450 F.3d 1022, 1025 n.2 (9th Cir. 2006); Flick v. Liberty Mut. Fire Ins. Co.,
 5    205 F.3d 386, 392 n.7 (9th Cir. 2000); Ruiz v. City of Santa Maria, 160 F.3d 543, 548
 6    n.13 (9th Cir. 1998).
 7           Defendants have offered no explanation as to why the document offered for
 8    judicial notice is relevant to the resolution of the instant motion for summary judgement.
 9    (See ECF Nos. 56-8 [RJN].) This is not sufficient. See, e.g., Vassel v. Carson
10    Helicopters, Inc., 2014 U.S. Dist. LEXIS 65727, at *10-11 (E.D. Cal. May 13, 2014)
11    (“[The party seeking judicial notice] provides no argument or legal authority to show the
12    facts contained in … mere excerpts of public records are proper subjects of judicial
13    notice.”); Liberi v. Taitz, 2014 U.S. Dist. LEXIS 185204, at *9 (C.D. Cal. Feb. 7, 2014)
14    (“[The parties seeking judicial notice] provide no argument as to why each of these
15    documents is proper for judicial notice.”); Porter v. Campbell, 2013 U.S. Dist. LEXIS
16    84175, at *8 (C.D. Ill. June 14, 2013) (“[The party seeking judicial notice] asserts that
17    judicial notice is appropriate but makes no argument as to why these documents, in their
18    entirety, are relevant to this case.”).
19           Indeed, the document offered for judicial notice is not relevant to the resolution of
20    the instant motion for summary judgment. The instant motion concerns Defendants’
21    request that some (but not all) of Plaintiffs Deans and Jones’s claims be dismissed. (See
22    ECF No. 56 [MSJ].) However, the motion does not seeking dismissal of any of Plaintiff
23    Moody’s claims. (Id.) As a result, a copy of a “Felony Abstract of Judgment for Ronnie
24    Moody for Assault with a Deadly Weapon by Prisoner, dated February 6, 2018” (ECF
25    Nos. 56-8 [RJN] & 56-9 [Exhibit]) is not relevant to the resolution of the instant motion.
26                                         V.        CONCLUSION
27           For the reasons stated, Plaintiffs respectfully request the Court to deny
28    Defendants’ request for judicial notice in support of the Fed. R. Civ. P. 56(c) motion for

                                                           3
         PLAINTIFFS’ RESPONSE AND OBJECTION TO DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
           Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
     Case 3:18-cv-01110-WQH-AGS Document 59-5 Filed 04/06/20 PageID.659 Page 4 of 4


 1    summary judgment.
 2    Dated: April 6, 2020                  Respectfully Submitted,
 3                                          LAW OFFICE OF MARK E. MERIN
 4
 5
 6                                          By: ________________________________
                                                Mark E. Merin
 7                                              Paul H. Masuhara
 8                                                  Attorneys for Plaintiffs
                                                    RONNIE L. MOODY, GARY T. DEANS,
 9                                                  BILLY R. WILLIAMS, and DONNEL E. JONES
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           4
         PLAINTIFFS’ RESPONSE AND OBJECTION TO DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
           Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
